department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date fb aes rnoo2 contact person dv qo od identification_number telephone number employer_identification_number u ll nos legend x y ze dear sir or madam this is in response to x's letter dated date in which x requested certain rulings with respect to a proposed transfer by x of of its assets to y and to z x is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 both y and z have received determination letters stating they are tax-exempt under sec_501 c of the code and classifying them as private_foundations under sec_509 because of a divergence in the charitable interests grant-making strategies and investment philosophy of its directors x made the decision to reorganize x proposes to transfer approximately of x's investment_assets to y and to z existence after the transfer of assets x y and z which are managed by individuals related by blood or marriage have overlapping trustees and directors so that the same persons effectively control x y and z foltowing the asset transfer some directors of y and z will resign and new x will continue its directors will be appointed ‘ oo x represents that x will have no undistributed_income for the taxable_year of the asset transfer due to the application of excess qualifying distributions made in prior taxable years pursuant to sec_4242 of the code otherwise be for consideration x will exercise expenditure_responsibility under sec_4945 of the code and c of the foundations and similar excise_taxes regulations with respect to the transfers x further states that the asset transfer will not x requests the following rulings n o that the asset transfer will not affect the status of x under c that the asset transfer constitutes a transfer described in sec_507 of the code that the asset transfer will not terminate x as a private_foundation under sec_507 and will not result in termination_tax under c that the asset transfer will not be treated as a sale_or_other_disposition of property that gives rise to net_investment_income for purposes of sec_4940 of the code and the tax basis and holding_period of the transferred assets in the hands of y and z shall be determined in the same manner as if such assets had continued to be held uninterruptedly by x that the asset transfer will not be an act of self-dealing for purposes of sec_4941 of the code by x y or z or any disqualified_person with respect to x y or z that the asset transfer will carry over to y and z a proportionate percentage of x’s excess qualifying distributions carryover from x’s prior years under sec_4942 of the code equal to the percentage of the fair_market_value of x’s net assets transferred to y and z pursuant to the asset transfer sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status it states in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for under chapter sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on an organization that terminates its private_foundation_status under sec_507 chapter imposes excise_taxes on private_foundations for net_investment_income under sec_4940 of the code acts of self-dealing under sec_4941 undistributed_income under a excess_business_holdings under sec_4943 jeopardizing investments under sec_4944 and taxable_expenditures under sec_4945 sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4945 of the code imposes an excise_tax for taxable_expenditures including grants to organizations not qualified under sec_509 of the code unless expenditure_responsibility is exercised sec_1_507-1 of the regulations provides that in a transfer of all or part of a private foundation's assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of c the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 i of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as if proportion which the fair_market_value of the assets less encumbrances transferred to the transferee foundation bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer it were the transferor in the sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shail include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1 d provides that’a transfer described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_53_4945-5 and sec_53_4945-5 of the foundation and similar excise_tax regulations provide that certain endowment grants from private_foundations to other private_foundations necessitate expenditure_responsibility reports from grantees and grantors for only three years sec_53_4946-1 of the foundation regulations provides that for purposes of sec_4941 of the code only the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 revrul_78_387 1978_2_cb_271 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations and the transferor transfers all of its net assets to the transferees the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation’s excess qualifying distributions under sec_4942 of the code x will transfer of its assets to y and to z with y and z being private_foundations the percentage of assets being transferred will be or more of total assets making it a significant disposition as defined by sec_1_507-3 of the regulations and a sec_507 transfer thus x’s private_foundation_status has not been terminated as x has not made a voluntary termination under section a of the code further under sec_1_507-3 of the regulations the sec_507 transfer is not treated as a termination since there is no termination under sec_507 of the code there is no termination_tax under sec_507 of the code under sec_1_507-3 - y and z will succeed proportionately to certain tax_attributes and characteristics of x consistent with this carryover of tax_attributes and given the transferor foundation's consent as evidenced by its ruling_request y and z will each succeed to of x's excess qualifying carryover distributions under sec_4942 the transfer does not result in the imposition of tax on investment_income under sec_4940 of the code sec_4940 imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by x to y and z which lacks consideration is considered a gift rather than a sale_or_other_disposition of property and so does not generate capital_gain that would be subject_to the sec_4940 excise_tax consequently the holding_period and tax basis for the assets transferred to y and z will be the same as that for x y and z have been recognized as private_foundations exempt under sec_501 of the code therefore the transfer by x of assets to y and z will be a transfer from a private_foundation to two other private_foundations under sec_53_4946-1 sec_501 c organizations are not disqualified persons so that the transfer of assets from x to y and z will not involve disqualified persons accordingly there will be no self-dealing within the meaning of sec_4941 of the code accordingly based on the information furnished we rule as follows that the asset transfer from x to y and z will not affect the status of x under c that the asset transfer constitutes a transfer as described in b of the code _ that the asset transfer from x to y and z as outlined in the proposed transaction will not terminate x as a private_foundation under a and that there will be no termination_tax assessed under sec_507 of the code that the asset transfer will not be treated as a sale_or_other_disposition of property which would give rise to net_investment_income under sec_4940 of the code and that the basis and holding_period of the assets transferred from x to y and z shall be determined in the same manner as if such assets had continued to be held uninterruptedly in the hands of x that the proposed transaction will not be considered self-dealing under sec_4941 of the code that the asset transfer will carry over to y and z a proportionate percentage of x's excess qualifying distributions carryover from x’s prior years under sec_4942 of the code equal to the percentage of the fair_market_value of x’s net assets transferred to y and z pursuant to the asset transfer this ruling is directed only to x y and z sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of x's activities x should keep a copy of this ruling in x’s permanent records if x has any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m berkovsky manager exempt_organizations technical group
